NATIONWIDE MUTUAL FUNDS Nationwide S&P 500 Index Fund Supplement dated April 29, 2016 to the Summary Prospectus dated March 1, 2016 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. Effective immediately, the table under the section entitled “Portfolio Managers” on page 3 of the Summary Prospectus is deleted in its entirety and replaced with the following: Portfolio Manager Title Length of Service with Fund Greg Savage, CFA Managing Director Since 2012 Alan Mason Managing Director Since 2014 Creighton Jue, CFA Managing Director Since 2016 Rachel Aguirre Director, Senior Portfolio Manager Since 2016 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
